Exhibit 10.14 Sales Contract Purchaser (Party A): Shandong Zhidali Industrial Co., Ltd. Contract Signed Location: Beijing Supplier (Party B): Beijing Xinlianyu Technology Co., Ltd. Contract Signed Date: 10/27/2010 (Collectively, the “parties”) Upon negotiation, the parties have agreed to the following terms: Name Model Unit Amount Unit Price ￥ Total Price￥ Delivery Date Top-Box V3-7011016205 Pieces The following is left blank Total Purchase Price ￥185,000.00 1. Quality Inspection and Acceptance: Follow the technology Specifications 2. Requirements for Supplier and Raw Materials: 3. Requirements for Packing and Costs: 4. Delivery Manner, Location and Costs: 5. Payment Settlement and Time: Party A shall deposit 30% of the total purchase price and the 60% of the total purchase price shall be payable upon delivery; the balance of 10% of the total purchase price shall be paid within one (1) year. 6. Liabilities: Follow the Economic Contract Law 7. Miscellaneous: 8. This Contract shall executed in two copies with one copy to each party (faxed copy shall deem original) and shall be effective upon the parties’ signatures. Valid Through: 12/31/2011 Purchaser [Seal] Supplier [Seal] Name: Shandong Zhidali Co., Ltd. Name: Beijing Xinlianyu Technology Co., Ltd. Address: Zhidali Technology Zone, 1 Zhidali Road, Economy Development Zone, Tengzhou City, Shandong Province Address: 2 Shang’ao Shijizhongxin, Bldg A, Ste. 1601, Xisanqi, Changping District, Beijing Corporate Representative: Corporate Representative: Agent: Agent: Tel.: Tel.: (86)1-(illegible) Fax: 0632-3957333 Fax: (illegible) Bank: Bank: China Agricultural Bank Changping District Branch Xisanqi Office Bank Account: Bank Account: 11-082201040031622 Zip Code: Zip Code: 10096 [Corporate Seal ] [Corporate Seal-Seal for Contract Only]
